89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Melchizedek L. SHABAZZ, Appellant,v.Jerry CRANE, Sheriff;  David Peters, Deputy Sheriff;Richard Thomas, Chief of Police;  James Purtle,Lieutenant, Appellees.
No. 95-3641.
United States Court of Appeals, Eighth Circuit.
Submitted June 12, 1996.Decided June 24, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Melchizedek L. Shabazz appeals from the final judgment entered in the district court1 following a bench trial in his 42 U.S.C. § 1983 action.   Having carefully reviewed the record and the parties' briefs, we conclude that no error of law appears and that the district court did not abuse its discretion by awarding Shabazz compensatory damages in the amount of $1,000.  See Stevens v. McHan, 3 F.3d 1204, 1207 (8th Cir.1993) (standard of review).   Accordingly, the district court's judgment is affirmed.   See 8th Cir.  R. 47B.



1
 The Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)